In consolidated divorce actions, the husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Buschmann, J.), dated September 24,1983, as (1) awarded the wife custody of the parties’ child, (2) directed him to pay child support in the sum of $65 per week, (3) granted him allegedly inadequate visitation, and (4) failed to direct that the wife provide him with maintenance.
Judgment affirmed insofar as appealed from, with costs.
Special Term’s conclusion that the child’s best interests would be better served by giving the mother custody has support in the *750record. The awards of child support and visitation and the denial of maintenance were likewise supported by the evidence. Our determination is not intended to preclude Special Term’s review of the issue of visitation, which matter is now pending. Lazer, J. P., Bracken, O’Connor and Brown, JJ., concur.